Citation Nr: 1236078	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  10-15 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for headaches. 

2.  Entitlement to service connection for flu-like symptoms due to an undiagnosed illness (claimed as Gulf War Syndrome).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel




INTRODUCTION

The Veteran had active service from January 1983 to October 2006.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran initially claimed entitlement to service connection for flu-like symptoms and entitlement to service connection for Gulf War exposure as due to an undiagnosed illness.  Given the Veteran's assertions that he experiences flu-like symptoms due to an undiagnosed illness as a result of his service in the Gulf War , the Board has recharacterized the issues to one issue, as noted on the title page.  

Although the statement of the case addressed the Veteran's disagreement with the initial evaluation assigned to his service-connected psychiatric disorder, the Veteran specifically limited his VA Form 9, substantive appeal, to the issues of service connection addressed herein.  38 C.F.R. §§ 20.200, 20.202 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current headache disability had its onset during service.  He further contends that he has experienced flu-like symptoms, to include fever, chills, achiness, soreness, stiff joints, and general malaise since he returned from Desert Storm in 1991.  

In June 2007, the RO requested that the Veteran be scheduled for a general examination in connection with his claims, and notice of such request was sent to the Veteran at an address located in Las Vegas, Nevada.  The Veteran failed to appear for his scheduled examinations in July 2007; however, in a statement dated later that same month, the Veteran reported that he had not received any communication from VA since November 2006.  The Veteran further stated that his representative informed him that he was scheduled for examinations in Nevada earlier in the month; however, he explained that he lived in Texas, and requested that such examinations be rescheduled. 

The Veteran was subsequently scheduled for a VA psychiatric examination; however, the RO failed to reschedule him for a general examination.  Accordingly, the Veteran must be afforded a VA examination and opinion in connection with the aforementioned claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

Finally, the Veteran appears to receive ongoing treatment for his disabilities; however, there are no treatment records dated after April 2009 in the record.  Therefore, while the appeal is in remand status these records should be obtained and associated with the claims file.  See § 3.159(c)(1) and (2).  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran in order to obtain the names and addresses of all medical care providers who have treated him for complaints related to his headaches or flu-like symptoms since separation from service (October 2006).  Thereafter, obtain and associate those records with the claims file.  

2.  Upon completion of the above development, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his claimed headache disability.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

All indicated tests and studies deemed appropriate by the examiner must be accomplished and all clinical findings should be reported in detail.  

Based on the examination and review of the record, the examiner must answer the following questions:

(i) Does the Veteran have a current headache disability? 

(ii)  If the answer to (i) is yes, is it at least as likely as not (i.e., probability of 50 percent) that any currently diagnosed headache disability had its onset in or is otherwise related to service?

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of any disability or illness manifested by flu-like symptoms.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

All indicated tests and studies deemed appropriate by the examiner must be accomplished and all clinical findings should be reported in detail.  

Based on the examination and review of the record, the examiner must answer the following questions:

(i)  Are the Veteran's flu-like symptoms associated with a known clinical diagnosis?  

(ii)  If the Veteran's flu-like symptoms are associated with a known clinical diagnosis, for each diagnosed disorder address whether it at least as likely as not (probability of 50 percent) that the disorder had its onset during his service or has continued since that time? 

(iii)  If the Veteran's flu-like symptoms cannot be associated with a known clinical diagnosis, the examiner should describe pertinent objective findings related to such symptomatology and explain why it cannot be attributed to a known diagnosis.  
 
The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Thereafter, readjudicate the Veteran's claims, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to any of the claims remains adverse to the Veteran, he and his representative must be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


